Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  June 19, 2015

The Court of Appeals hereby passes the following order:

A15I0223. RAY D. SUMMEROUR v. CITY OF MARIETTA, GEORGIA

      Upon consideration of the Application for Interlocutory Appeal, it is ordered
that it is hereby GRANTED. Additionally, Appellant’s Motion for Emergency
Supersedeas is hereby GRANTED. The Appellant may file a Notice of Appeal within
10 days of the date of this order. The Clerk of Superior Court is directed to include
a copy of this order in the record transmitted to the Court of Appeals.

                                       Court of Appeals of the State of Georgia
                                                                            06/19/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.